United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3795
                                   ___________

Tony R. East,                            *
                                         *
            Appellant,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Randy Johnson, Sheriff, Pulaski County * Eastern District of Arkansas.
Detention Facility; Hearns, Dr., Pulaski *
County Detention Facility; Correctional *     [UNPUBLISHED]
Medical Services,                        *
                                         *
            Appellees.                   *
                                   ___________

                         Submitted: January 5, 2001
                             Filed: February 1, 2001
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Tony East appeals from the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint for failure to state a claim. Having carefully reviewed
the record, we affirm. See 8th Cir. R. 47B.

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the findings and
recommendations of the Honorable John F. Forster, Jr., United States Magistrate
Judge for the Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-